Per Curiam,
After the appeal from the Register was actually at issue, the respondent filed a petition for a citation, directed to the petitioner, to show cause why the appeal should not be dismissed on the ground of laches in failing to prosecute. In the meantime, the case being at issue was, in accordance with our practice, placed on an audit list for hearing the week beginning May 1st of this year.
In applications of this character we have ruled that the person apparently in default should proceed with due celerity and have entered a decree fixing a time limit. (See Hoopes’s Estate, 23 Dist. R. 249; Kris’s Estate, 29 Dist. R. 447.)
In the circumstances of the instant case, such decree is unnecessary.
The petition is dismissed.